Smith, J.
1. “ A servant is bound to obey a 'command, when given as such by the master, if it pertains to the duties of the servant’s employment and docs not involve a violation of the law, and if the act required is not one which is of itself so obviously dangerous that no person of ordinary prudence could be expected to perform it.” Hodges v. Murkison, 24 Ga. App. 739 (102 S. E. 134), and cases cited. See also Usry v. Augusta Southern R. Co., 24 Ga. App. 722 (102 S. E. 184).
2. Testing the petition in this case by the foregoing ruling, a cause of action was set out, as the facts alleged raised for determination by the jury the questions as to whether the order as given to the plaintiff by the alter ego of the defendant was a negligent one, and whether the act required under the assurance given -was one which of itself was so obviously dangerous that no person of ordinary prudence could be expected to perform it. The court, therefore, propei’ly overruled the general demurrer; and such of the special grounds of the demurrer as were meritorious were met by appropriate amendments.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.

O’Byrne, Hartridge & Wright, for plaintiff in error.
Osborne, Lawrence & Abrahams, contra.